Appeal by the defendant from a judgment of the Supreme Court, Kings County (Alfano, J.), rendered August 26, 1985, convicting him of robbery in the first degree (two counts) and burglary in the first degree (two counts), upon a jury verdict, and imposing sentence.
*730Ordered that the judgment is affirmed.
We find that the defendant’s identity as one of the two perpetrators was established beyond a reasonable doubt by the testimony of the complaining witness (see, People v Shapiro, 117 AD2d 688). The sentence imposed was within the court’s discretion and no modification is warranted (see, People v Suitte, 90 AD2d 80).
We have considered the remainder of the defendant’s contentions and find them to be either unpreserved for appellate review or without merit. Bracken, J. P., Rubin, Sullivan and Harwood, JJ., concur.